Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-3, 5-11, 14-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowatt (US 2018/0068474) in view of Boulanger (US 2014/0132595)	
Claim 1
Mowatt discloses a method for providing an augmented reality view, comprising: 
modifying a three-dimensional space representative of a subject real estate property to position a virtual object at a desired location within the three-dimensional space (Mowatt, Fig. 3; ¶¶ 34, 78: “GPS data may be used to identify location with various granularity…Referring to FIG. 3, a user 300, while viewing a room 320 in a house for sale, can holographically augment their house hunting experience by using a HMD device 310 implementing a holographic enabled device.”); and 
rendering the virtual object on a display device in response to the location being viewed by a user with the display device (Mowatt, Fig. 3; ¶¶ 34, 78: “GPS data may be used to identify location with various granularity…Referring to FIG. 3, a user 300, while viewing a room 320 in a house for sale, can holographically augment their house hunting experience by using a HMD device 310 implementing a holographic enabled device.”)

    PNG
    media_image1.png
    421
    505
    media_image1.png
    Greyscale

	Mowatt does not explicitly reference virtual objects.  However, as disclosed by Boulanger, “Regarding adding objects, as described in more detail below, a library of objects can be provided that can be selected and placed into the virtual scene.” (¶ 23).  In the context of augmented reality, one of ordinary skill in the art would have considered overlaid content in Mowatt to be virtual objects as it is conventional in augmented reality.  Therefore one of ordinary skill in the art would have considered a ‘virtual object’ as claimed.

Mowatt does not explicitly disclose, but Boulanger makes obvious wherein the virtual object comprises a three- dimensional representation of a piece of furniture (“Regarding adding objects, as described in more detail below, a library of objects can be provided that can be selected and placed into the virtual scene.” (¶ 23); ¶ 15: “The environment can be commercial or residential. Such a scene can contain one or more objects, such as furniture, walls, art work, plants, flooring and the like, that the individual may consider a design feature of the scene.”)
Mowatt does not explicitly reference virtual objects.  However, as disclosed by Boulanger, “Regarding adding objects, as described in more detail below, a library of objects can be provided that can be selected and placed into the virtual scene.” (¶ 23).  In the context of augmented reality, one of ordinary skill in the art would have considered overlaid content in Mowatt to be virtual objects as it is conventional in augmented reality.  Therefore one of ordinary skill in the art would have considered a ‘virtual object’ as claimed.
Claim 3
Mowatt further discloses wherein the piece of furniture is selected from one of a multiple of interior designs stored on a server accessible by the input device and the display device (Mowatt, ¶ 39: “Designers and builders can directly contribute images to be stored as part of the second data set 102.”)
Claim 5
Mowatt does not explicitly disclose, but Boulanger makes obvious further comprising: wherein the rendering step comprises superimposing the virtual object onto visual environmental data generated by a camera of the display device (Boulanger, ¶ 16: “The display 
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider visual environmental data.  As disclosed by ¶ 16, this is a simple substitution of one method for another. 
Claim 6
Mowatt further discloses wherein the rendering step comprises orienting the virtual object with respect to a position of the display device ((e.g. Fig. 3, spatial registration applied relative to device orientation; ¶ 102: “determine the 3D (three-dimensional) position and orientation of the user's head within the physical real world space”; Boulanger, ¶ 23: “An object can be positioned in the scene and then scaled appropriately to fit the scene”)
Claim 7
Mowatt discloses method for providing an augmented reality view (Mowatt, Fig. 1A: “FIG. 1A illustrates a customized reality renovation visualization service”), comprising: 
determining a location of a mobile device within a subject real estate property (Mowatt, Fig. 3; ¶¶ 34, 78: “GPS data may be used to identify location with various granularity…Referring to FIG. 3, a user 300, while viewing a room 320 in a house for sale, can holographically augment their house hunting experience by using a HMD device 310 implementing a holographic enabled device.”); 
determining a field of view of the mobile device contains a geo-marked location (Mowatt, Fig. 3; ¶¶ 34, 27: “GPS data may be used to identify location with various granularity…The information 104 received by the visualization service—and stored and utilized—sensor data, a floor plan, and user input data.”)
retrieving virtual object data from a server for the geo-marked location (Mowat, ¶ 38: “In response to the request to customize the renovation visualization depicting a room, the service uses the parameters to query (125) a data resource storing the second data set 102 for a set of inspirational room images. Inspirational room images may be, but are not limited to, images of rooms that have been recently renovated or redecorated or images of rooms in homes that have been recently built.”); and 
superimposing the virtual object data at the geo-marked location onto a three-dimensional space of the subject real estate property to provide an augmented reality view of the field of view of the mobile device (Mowatt, Fig. 3; ¶¶ 34, 78: “GPS data may be used to identify location with various granularity…Referring to FIG. 3, a user 300, while viewing a room 320 in a house for sale, can holographically augment their house hunting experience by using a HMD device 310 implementing a holographic enabled device.”)

    PNG
    media_image1.png
    421
    505
    media_image1.png
    Greyscale

Mowatt does not explicitly reference virtual objects.  However, as disclosed by Boulanger, “Regarding adding objects, as described in more detail below, a library of objects can be provided that can be selected and placed into the virtual scene.” (¶ 23).  In the context of augmented reality, one of ordinary skill in the art would have considered overlaid content in Mowatt to be virtual objects as it is conventional in augmented reality.  Therefore one of ordinary skill in the art would have considered a ‘virtual object’ as claimed.
Claim 8
Mowatt further discloses wherein the superimposing step comprises orienting the virtual object with respect to the mobile device (e.g. Fig. 3, spatial registration applied relative to device orientation; ¶ 102: “determine the 3D (three-dimensional) position and orientation of the user's head within the physical real world space”)

Mowatt further discloses wherein the superimposing step comprises orienting the virtual object with respect to the display device within the subject real estate property (e.g. Fig. 3, spatial registration applied relative to device orientation; ¶ 102: “determine the 3D (three-dimensional) position and orientation of the user's head within the physical real world space”)
Claim 10
Mowatt further discloses wherein the retrieving step comprises selecting a virtual object identified by an input device (Mowatt, ¶ 28: “As another example, a user may search a real estate website or application for current house listings and select an image of room, the selection then being communicated by the real estate website or real estate application to the visualization service”)
Claim 11
Mowatt further discloses wherein the retrieving step comprises selecting a virtual object from a database of virtual objects, the database stored on the server (Mowatt, ¶ 93: “The data resource 540, associated with server 530 or accessible through the cloud, may store structure data in the form, for example, of a database, and include a collection of inspirational room images and metadata associated with the collection of inspirational room images”)

Claim 14
Mowatt discloses a real estate augmented reality system, comprising: 
a server (Mowatt, Fig. 5, ¶ 93: “The data resource 540, associated with server 530 or accessible through the cloud”) to store a location of a virtual object with respect to a three-dimensional space of a subject real estate property (Mowatt: “real estate agent may have taken measurements of a property, as well as pictures of each of the rooms in the property. The real estate agent may then upload the images to a website running the software containing the visualization service. The real estate agent may also, for each room, input the room parameters into a form, such as spatial dimensions and viewing angle; and 
a mobile device for operation of an augmented reality application, the mobile device in communication with the server to display the virtual object in response to a field of view from the mobile device that contains the location (Mowatt, Fig. 3: “FIG. 3 illustrates an example scenario of a renovation visualization carried out at a holographic-enabled device. A visualization application can run on a holographic-enabled device in a similar manner to any other computing device”)

    PNG
    media_image2.png
    402
    513
    media_image2.png
    Greyscale


Claim 15
Mowatt does not explicitly disclose, but Boulanger makes obvious wherein the virtual object is selected from a catalogue of virtual objects in a database on the server (“Regarding adding objects, as described in more detail below, a library of objects can be provided that can be selected and placed into the virtual scene.” (¶ 23).
	Before the effective filing date of this application, it would have been obvious to one of orinary skill in the art to consider a database.  The use of a database and client server model is conventional in augmented reality and would serve the same purpose of allowing remote storage and development of assets such as furniture for a client based AR system.
Claim 16
Mowatt does not explicitly disclose, but Boulanger makes obvious wherein the virtual object comprises a three- dimensional representation of a piece of furniture (e.g. Fig. 1)
Mowatt does not explicitly reference virtual objects.  However, as disclosed by Boulanger, “Regarding adding objects, as described in more detail below, a library of objects can be provided that can be selected and placed into the virtual scene.” (¶ 23).  In the context of augmented reality, one of ordinary skill in the art would have considered overlaid content in Mowatt to be 
Claim 17
Mowatt further discloses wherein the piece of furniture is selected from one of a multiple of interior designs stored on the server (Mowatt, ¶ 39: “Designers and builders can directly contribute images to be stored as part of the second data set 102.”)
Claim 18
Mowatt does not disclose, but Boulanger makes obvious wherein the virtual object is manually sized on the augmented reality application (Boulanger, ¶ 33: “For example, with the scene displayed on a touch-sensitive display, various touch gestures, such as a swipe, pinch, touch and drag, or other gesture can be used to rotate, resize and move an object. A newly added object can be scaled and rotated the match size and orientation of objects in the scene.”)
Mowatt does not explicitly reference virtual objects.  However, as disclosed by Boulanger, “Regarding adding objects, as described in more detail below, a library of objects can be provided that can be selected and placed into the virtual scene.” (¶ 23).  In the context of augmented reality, one of ordinary skill in the art would have considered overlaid content in Mowatt to be virtual objects as it is conventional in augmented reality.  Therefore one of ordinary skill in the art would have considered a ‘virtual object’ as claimed.
Claim 20
Mowatt does not disclose, but Boulanger makes obvious further comprising communicating the location of the virtual object with respect to the three-dimensional space of the subject real estate property to a third party (Boulanger, ¶ 34: “Also, given a selected 
Mowatt does not explicitly reference virtual objects.  However, as disclosed by Boulanger, “Regarding adding objects, as described in more detail below, a library of objects can be provided that can be selected and placed into the virtual scene.” (¶ 23).  In the context of augmented reality, one of ordinary skill in the art would have considered overlaid content in Mowatt to be virtual objects as it is conventional in augmented reality.  Therefore one of ordinary skill in the art would have considered a ‘virtual object’ as claimed.

Claim(s) 12,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowatt (US 2018/0068474) in view of Boulanger (US 2014/0132595) and Catalano (US Patent 9,978,109)
Claim 12
Mowatt does not disclose, but Catalano makes obvious wherein the superimposing step comprises adding or removing a wall (“For example, the client may wish to move walls, add walls, add additional fixtures, or change landscaping. To facilitate this, often the showing broker or the property brokers/managers often provide images or computer aided design (CAD) drawings of these proposed changes….Thus methods to assist in this property modification imagination or visualization process, such as various augmented reality methods… FIG. 7, the system is showing a presently photographed or video image of an outdated building interior (704), here augmented with a proposed alteration to this outdated interior (706) and the specific modification (here a new wall with a doorway) (708).”—windows and walls being commonly known rennovations)

    PNG
    media_image3.png
    463
    548
    media_image3.png
    Greyscale

	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider walls or windows.  As disclosed by Catalano, augmented reality would be an improvement on preview and renovation, the same field of endeavor as Mowatt.  Therefore one of ordinary skill in the art would consider Catalano’s methods as additional modification options.
Claim 19
Mowatt does not disclose, but Catalano makes obvious wherein the virtual object is a wall (“For example, the client may wish to move walls, add walls, add additional fixtures, or change landscaping. To facilitate this, often the showing broker or the property brokers/managers often provide images or computer aided design (CAD) drawings of these 

    PNG
    media_image3.png
    463
    548
    media_image3.png
    Greyscale

	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider walls or windows.  As disclosed by Catalano, augmented reality would be an improvement on preview and renovation, the same field of endeavor as Mowatt.  Therefore one of ordinary skill in the art would consider Catalano’s methods as additional modification options.
(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowatt (US 2018/0068474) in view of Boulanger (US 2014/0132595) and Eikhoff (US Patent 10,062,205)

Claim 4
Mowatt does not disclose, but Eikhoff makes obvious wherein an input device is utilized to position the virtual object at the location (Eikhoff, Fig. 11: “FIG. 11 depicts a specific layout of the furniture in conjunction with a specific style, the system allows the user to alter the style. For instance, where the user prefers traditional furnishings, the user may select this option after selecting the style/layout button 826. The system also allows the user to move the furniture from one location to another”)

Claim 13
Mowatt does not explicitly disclose, but Eikhoff makes obvious wherein the superimposing step comprises adding a window and providing an outside view (Fig. 9: “In some embodiments, the user may view the virtual reality building using virtual reality goggles….For example, the user is able to see visual depictions of one or more adjacent buildings 912, 914 
    PNG
    media_image4.png
    323
    550
    media_image4.png
    Greyscale

Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to consider window previews.  The motivation would have been to provide a more realistic perspective.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611